TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT 10.5 FIRST AMENDMENT TO LOAN AGREEMENT by and among AMOROS MARITIME CORP., LANCASTER MARITIME CORP. AND CHATHAM MARITIME CORP., as Borrowers, TBS INTERNATIONAL LIMITED, as Parent Guarantor, SHERWOOD SHIPPING CORP. as Guarantor, and AIG COMMERCIAL EQUIPMENT FINANCE, INC., as Lender March 27, 2009 FIRST AMENDMENT TO LOAN AGREEMENT THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “First Amendment”) is made and entered into this 27th day of March, 2009, by and among Amoros Maritime Corp., Lancaster Maritime Corp. and Chatham Maritime Corp., each a Marshall Islands corporation having a mailing address of P.O. Box HM 2522, Hamilton HMGX, Bermuda and a registered address of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the “Borrowers”; each, a “Borrower”), TBS International Limited, a
